Citation Nr: 0429029	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.

2.  Evaluation of tardy ulnar nerve syndrome with 
camptodactyly of the left upper extremity, currently rated as 
10 percent disabling.

3.  Evaluation of tardy ulnar nerve syndrome with 
camptodactyly of the right upper extremity, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from February 1973 to February 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in which increased evaluations for 
degenerative disc disease of the lumbar spine, tardy ulnar 
nerve syndrome with camptodactyly of the left and right upper 
extremities, were denied.

The Board remanded this matter in January 2001.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is 
manifested by limitation of motion with pain without 
incapacitating episodes.  

2.  Tardy ulnar nerve syndrome with camptodactyly of the left 
and right upper extremities is manifested by minimal to mild 
disability with no evidence of sensory loss in either the 
right or left hands, atrophy of any muscle groups of the 
hands and forearms, or signs of any weakness.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
Part 4, 4.71a, Diagnostic Code 5243 (2004); 68 Fed. Reg. 
51454-56 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) 
(to be codified at 38 C.F.R. § 4.71a).  

2.  The criteria for a rating in excess of 10 percent for 
tardy ulnar nerve syndrome with camptodactyly of the left 
upper extremity are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ Part 4, 4.124a, Diagnostic Code 
8716 (2004).  

3.  The criteria for a rating in excess of 10 percent for 
tardy ulnar nerve syndrome with camptodactyly of the right 
upper extremity are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ Part 4, 4.124a, Diagnostic Code 
8716 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

A.  Degenerative Disc Disease of the Lumbar Spine  

The veteran's service connected degenerative disc disease of 
the lumbar spine is currently rated as 20 percent disabling 
under Diagnostic Code 5243 for intervetebral disc syndrome.  
38 C.F.R. § 4.71a (2004).  

Since the veteran filed his increased rating claim there have 
been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including intervertebral disc syndrome under Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a (2003); 68 Fed. Reg. 51454- 56 
(Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a).  The new rating criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  Further, additional regulatory changes 
became effective September 26, 2003, but these did not change 
the way intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003).  Similarly, 69 
Fed. Reg. 32449 (June 10, 2004) noted a clerical error in the 
Federal Register publication of August 27, 2003.  Hence, as 
noted, the new rating criteria for intervertebral disc 
syndrome went into effect on September 23, 2002.  

A July 2004 supplemental statement of the case notified the 
veteran of the new and rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Although the regulations with regard to the criteria for 
rating diseases and injuries of the spine were amended 
effective September 23, 2002, pursuant to Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) only the revised version of 
the rating criteria applies.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).  

According to the relevant rating criteria effective September 
26, 2003, evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervetebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a rating of 30 percent requires evidence of forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent requires evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A total schedular evaluation of 
100 percent necessitates evidence of unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2004).  These evaluations are for application with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.)  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1) (2004).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note: (5).  

The medical evidence of record cumulatively shows that the 
veteran has limitation of motion of his lumbar spine, but he 
has movement of the spine in the three planes of excursion 
(forward flexion, backward extension, and lateroflexion) 
tested, a fact that refutes any notion that his lumbar spine 
is ankylosed.  At the November 1998 VA examination 
lumbosacral spine flexion was 90 degrees and extension was 30 
degrees.  Bilateral lateral flexion was 35 degrees and the 
bilateral lateral rotation was 35 degrees.  The February 1999 
VA outpatient treatment record revealed that lumbar spine 
flexion was 90 degrees, extension was 35 degrees and 
bilateral lateral flexion was 35 degrees.  The June 2001 VA 
outpatient treatment record revealed that lumbar spine 
flexion was 90 degrees, extension was 25 degrees, bilateral 
lateral flexion was 35 degrees, and bilateral lateral 
rotation was 35 degrees.  At the May 2003 VA examination low 
back flexion was 90 degrees, extension was 20 degrees, right 
lateral bending was 35 degrees, left lateral bending was 40 
degrees, and right lateral and left lateral rotation of the 
lumbar spine was 60 degrees.  Since the medical evidence of 
record does not show unfavorable ankylosis of the entire 
thoracolumbar spine or evidence of unfavorable ankylosis of 
the entire spine there is no schedular basis for a rating in 
excess of 20 percent for the service-connected spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

The Board must next consider whether a higher evaluation is 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 
warrants a 40 percent rating.  Intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months warrants a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  
Note (1): An incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  
Note (2) If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.  

At the November 1998 VA examination the veteran reported 
flare-ups about 4 times per month and each time it would last 
for about three days.  VA outpatient treatment records dated 
1997 to 2001 do not show that the veteran suffered any 
incapacitating episodes or that he required bed rest 
prescribed by a physician and treatment by a physician.  He 
was seen on several occasions for complaints of low back pain 
and was prescribed medication for the pain.  At the May 2003 
VA examination the veteran reported that his back went out 
once a month but he had no special treatment for this.  The 
veteran recalled no medical leave for any of his service-
connected disorders while employed.  Given that the medical 
evidence of record does not show intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
or incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months there is no schedular 
basis for a rating in excess of 20 percent for the service-
connected degenerative disc disease of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 
51454-56 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) 
(to be codified at 38 C.F.R. § 4.71a).  

The Board has considered the benefit of the doubt rule here, 
but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Left and Right Upper Extremity Tardy Ulnar Nerve Syndrome 
with Camptodactyly  

The veteran's service connected tardy ulnar nerve syndrome 
with camptodactyly of the left and right upper extremities 
are rated as 10 percent disabling each, for neurological 
conditions and convulsive disorders in VA's Schedule for 
Rating Disabilities, under the provisions pertaining to 
diseases of the peripheral nerves, specifically neuralgia and 
resulting paralysis.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  See 38 C.F.R. § 4.124a.  

In the veteran's case, his tardy ulnar nerve syndrome with 
camptodactyly of the left and right upper extremities are 
evaluated under Diagnostic Code 8716, pertaining to neuralgia 
of the ulnar nerve.  

Diagnostic Code 8716 directs that neuralgia of the ulnar 
nerve be rated under Diagnostic Code 8516, which pertains to 
the degree of paralysis resulting from the ulnar neuralgia.  
Diagnostic Code 8516 provides that a 10 percent rating is 
warranted for mild, incomplete paralysis of the ulnar nerve 
of either the major or minor upper extremity.  A 20 percent 
rating requires moderate, incomplete paralysis of the minor 
upper extremity.  A 30 percent rating is warranted for 
moderate, incomplete paralysis of the major upper extremity.  
A 30 percent rating is warranted for severe, incomplete 
paralysis of the minor upper extremity.  A 40 percent rating 
is warranted for severe, incomplete paralysis of the major 
upper extremity.  A 50 percent rating requires complete 
paralysis of the minor upper extremity, with "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspaces and 
the thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, an inability to spread the fingers 
(or reverse), and the inability to adduct the thumb; and 
weakened flexion of the wrist.  A 60 percent rating requires 
complete paralysis of the major upper extremity.  See 38 
C.F.R. § 4.124a.  

The August 1998 VA motor nerve conduction impression was 
normal ulnar nerves bilaterally.  

At the May 2003 VA examination of the veteran's bilateral 
upper extremities revealed positive Tinel's sign in the 
cubital tunnels bilaterally.  There was no sensory loss in 
either the right or left hands.  There was a 30 degree 
flexion deformity of the proximal interphalangeal joints of 
bilateral fifth fingers.  This was correctable with full 
extension passively.  No deformities of the ring finger were 
noted bilaterally.  There was no sensory loss or atrophy of 
any muscle groups of the hands and forearms.  The veteran 
demonstrated excelling grasp bilaterally with no signs of any 
weakness.  Interosseous muscles were normal throughout the 
examination of both hands.  X-rays of both hands revealed 
that the joints and bone structures of both hands were 
otherwise normal with no signs of any degenerative findings.  
No evidence of recent or old trauma was noted.  The diagnoses 
included cubital tunnel syndrome bilaterally with no evidence 
of any sensory or motor deficit in either upper extremity and 
flexion deformity proximal interphalangeal joint of both 
fifth fingers.  The VA examiner opined that the veteran was 
experiencing minimal to mild disability as the result of the 
cubital tunnel syndrome bilaterally.  

Based on the medical evidence, the veteran has mild tardy 
ulnar nerve syndrome with camptodactyly of the left and right 
upper extremities.  In the absence of greater severity, such 
as moderate or severe incomplete paralysis, or complete 
paralysis, to include "griffin claw", atrophy, loss of 
extension of the fingers, or an inability to adduct the 
thumb, a disability rating in excess of 10 percent is not 
warranted.  Under the circumstances, a 10 percent rating is 
entirely appropriate for the veteran's tardy ulnar nerve 
syndrome with camptodactyly of the left and right upper 
extremities, and fully comports with the applicable schedular 
criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's tardy ulnar nerve syndrome with 
camptodactyly of the left and right upper extremities, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 
4.20; see also Butts, 5 Vet. App. at 539.

The Board has considered the benefit of the doubt rule here, 
but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Duty To Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in April 2003.  Specifically, in the April 
2003 RO letter the RO informed the appellant of the 
following: 1.) What must the evidence show to establish 
entitlement to the benefits the appellant wants; 2.) What 
information or evidence was still needed from the appellant; 
3.) What had been done to help with the clams; and 4.) VA's 
duty to assist the appellant in obtaining evidence for the 
claims.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In May 1999, prior to the enactment of the VCAA, 
the RO initially denied the claims on appeal.  The veteran 
was not provided VCAA notice until April 2003.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  After receipt of 
the content-complying April 2003 RO letter, his claim was 
reconsidered based upon all the evidence of record in June 
2003 and July 2004.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in November 1998 and May 2003.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine is denied.  

An increased rating for tardy ulnar nerve syndrome with 
camptodactyly of the left upper extremity is denied.  

An increased rating for tardy ulnar nerve syndrome with 
camptodactyly of the right upper extremity is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



